    Case: 5:20-cv-01743-JRA Doc #: 117 Filed: 09/16/21 1 of 3. PageID #: 2131




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


Jennifer Miller,                                    )       CASE NO: 5:20CV1743
                                                    )
                                                    )
         Plaintiffs,                                )       JUDGE JOHN ADAMS
                                                    )
v.                                                  )       ORDER AND DECISION
                                                    )
Michael J. Anderson, et al.,                        )
                                                    )
                                                    )
                                                    )
                                                    )
         Defendants.                                )
                                                    )

         Pending before the Court are numerous motions filed by various parties and non-

parties. The Court now reviews those motions.

         Defendants filed a motion to dismiss the original complaint on October 9, 2020.

Doc. 21. Given the intervention in this matter, that motion is DENIED AS MOOT.

         On October 13, 2020, Leslie Katz moved for permissive intervention. Doc. 22.

Given the intervention of the institutional investors and Katz’ subsequent state court

lawsuit, the motion to intervene is DENIED.

         On October 30, 2020, Defendants moved to dismiss the amended complaint. Doc.

44.    On June 17, 2021, Defendants moved to dismiss the intervenor’s shareholder

derivative complaint. Doc. 83.1 The Court notes that Defendants now seek to dismiss a

complaint that is substantively identical to the complaint filed in the Southern District of

Ohio. On May 11, 2021, the judge presiding over that matter issued a thorough and

1
 Numerous individual defendants moved to join in the motion. Docs. 85, 86, 87, and 88. Those motions
are GRANTED. Similarly, the motions to join in later briefing of that motion (Docs. 104, 105, 107, and
109) are GRANTED.
 Case: 5:20-cv-01743-JRA Doc #: 117 Filed: 09/16/21 2 of 3. PageID #: 2132




comprehensive 44-page opinion denying the motion to dismiss. This Court has carefully

reviewed that order and finds no basis to arrive at any other conclusion. Accordingly, the

Court hereby adopts the reasoning espoused by the Southern District, and the motions to

dismiss (Docs. 44 and 83) are DENIED.

          Finally, Defendant First Energy Corp. seeks to stay these proceedings for six

months to allow its “newly-formed Special Litigation Committee” the time to evaluate

this lawsuit and determine whether the company should pursue those claims on its own.

Doc. 96. Upon review, the motion is DENIED.

          The SLC makes much of the fact that discovery has not yet commenced in this

matter and therefore little prejudice will accrue through a six-month delay. However, the

SLC ignores that this matter was filed on August 7, 2020. Before the motion to stay was

filed – nearly more than 11 months after the complaint – 95 other filings occurred in the

matter. Undoubtedly, hundreds of hours have been devoted to briefing the myriad issues

that were raised before even a case management conference could be conducted in this

matter.

          Moreover, the SLC offers no genuine justification for the delay in its creation.

This matter, along with the companion cases in the Southern District, have now been

pending for more than a year. In fact, the SLC was not formed until July 1, 2021 – more

than five weeks after the Southern District of Ohio denied FirstEnergy’s motion to

dismiss the derivative action located there. By all appearances, FirstEnergy was willing

to go without an SLC up until it realized these matters would not be dismissed at the

pleadings stage. As a result, the Court will not stay the matter an additional six months to

allow “investigation” of the claims. The motion to stay is DENIED.




                                             2
 Case: 5:20-cv-01743-JRA Doc #: 117 Filed: 09/16/21 3 of 3. PageID #: 2133




       A case management conference will be scheduled in the immediate future via

separate order of the Court.

       IT IS SO ORDERED.



September 16, 2021                          ____/s/ Judge John R. Adams_______
Date                                        JUDGE JOHN R. ADAMS
                                            UNITED STATES DISTRICT COURT




                                        3
